Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

	Claims 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14 – “The method of claim 1, wherein the adjusting the color of the light emitted from the display and the adjusting the brightness of the light emitted from the display are implemented as a transition between (i) the initial color of the light emitted from the display prior to the adjusting and (ii) the target color of the light and between (i) the initial brightness of the light emitted from the display prior to the adjusting and (ii) the target brightness of the light, wherein the transition occurs over a predetermined period of time”. 
The Office is unclear whether adjusting the color of the display and adjusting the brightness of the display are both performed as two separate functions each with a predetermined time or as two functions with one predetermined time. The Office is unclear on whether the “transition” is always going to consist of adjusting both functions and are the functions occurring in a concurrent or sequential time? 


Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16, contains the following limitations - The method of claim 150, wherein the device state disables the display or displays predetermined information on the display.
The Office notes that the applicant has chosen a claim that does not exist for this claim to be dependent upon The Office assumes a typographical error has occurred. For the purpose of this Office Action, the examiner reviewed the application as if the applicant meant claim 16 to depend from claim 15.  The Office notes that appropriate correction is required.

Claim 23 is objected to because of the following informalities:  Claim 23 contains the following limitations -  The method of claim 0, wherein the engagement with the device includes: a vocal interaction, received through a microphone of the device, a touch interaction, received through the display of the device, wherein the display is a touch sensitive display, an auxiliary interaction, wherein the auxiliary interaction is either received from a remote computer system, or provided through one or more programs of the device. 
The Office notes that the applicant has chosen a claim that does not exist for this claim to be dependent upon The Office assumes a typographical error has occurred. For the purpose of this Office Action, the examiner reviewed the  appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-3, 5, 6, 14-16, 22, 27, 30-32, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US Patent Application (20170263174), hereinafter “Chen”.

Regarding claim 1 Chen teaches a method of adjusting light emitted from a display of a device, determining an ambient-adapted white point for display 14 based on the color of ambient light [Chen para 0070] the method comprising: 
determining, by a computing device and based on light detected by at least one sensor of the device, a measured color of the light Color Ambient light sensors 20 may be used to make measurements of ambient light color (e.g., color coordinates, correlated color temperature, or other color parameters representing ambient light color). [Chen para 0022]; 
determining, by the computing device and based on the light detected by the at least one sensor, a measured brightness of the light Ambient light sensors 20 may be used to make ambient light intensity (brightness) measurements. Ambient light intensity measurements, which may sometimes be referred to as ambient light luminance measurements, may be used by device 10 to adjust display brightness (as an example). [Chen para 0024],
adjusting, a color of light emitted from the display from (i) an initial color of light emitted by the display prior to the adjusting to (ii) a target color of the light that matches the measured color of the light, if it is determined during step 200 that the ambient light color is not within the acceptable range of colors, display control circuitry 30 may process the ambient light sensor data using the operations of step 204. At step 204, display control circuitry 30 may adjust the measured ambient light color 62 to an acceptable ambient light color 62′. [Chen para 0074] and 
adjusting a brightness of light emitted from the display from (i) an initial brightness of light emitted by the display prior to the adjusting to (ii) a target brightness of the light that matches the measured brightness of the light, Display control circuitry 30 may adjust the operation of display 14 based on the color and intensity of ambient light. …, adjusting the white point of display 14 based on the color and/or brightness of ambient light measured by ambient light sensor 20. [Chen para 0038] At step 206, display control circuitry 30 may determine an ambient-adapted white point 60′ based on the adjusted ambient light color 62′ determined in step 204. This may include, for example, applying an equation, look-up table, or other mapping method using adjusted ambient light color 62′ to determine an ambient-adapted white point 60′ that more closely matches adjusted ambient light color 62′. In some scenarios, the ambient-adapted white point 60′ may have a color that matches adjusted ambient light color 62′ [Chen para 0075]

Regarding claim 2 Chen teaches everything above (see claim 1).  In addition Chen teaches wherein the at least one sensor includes: a red-green-blue color sensor that is configured to detect the color of the light; and an ambient light sensor that is configured to detect the brightness the light. Ambient light sensors 20 may be used to make ambient light intensity (brightness) measurements. Ambient light intensity measurements, which may sometimes be referred to as ambient light luminance measurements, may be used by device 10 to adjust display brightness (as an example). Ambient light sensors 20 may be used to make measurements of ambient light color … (e.g., a set of red, green, and blue sensor output values may be converted into color chromaticity coordinates and/or may be processed to produce an associated correlated color temperature, etc.). [Chen para 0024]

Regarding claim 3 Chen teaches everything above (see claim 1).  In addition, Chen teaches wherein the measured color of light is quantified at one or more wavelengths, at one or more wavelength bands of light in the visible spectrum, or as a color temperature. Processing circuitry 16 may be used to convert these different types of FIG. 6 shows an illustrative method of determining an ambient-adaptive white point 60′ using measured ambient light data 62. Each data point 62 represents chromaticity coordinates associated with a measured ambient light color. … Display control circuitry 30 may convert these red, green, and blue sensor values … to chromaticity coordinates. [Chen para 0052 and see FIG. 6]

Regarding claim 5 Chen teaches everything above (see claim 1).  In addition Chen teaches wherein the measured brightness of the light is quantified on a brightness scale or a perceived brightness scale the ambient light sensor may be used to determine whether device 10 is in a dark or bright environment. Based on this information, control circuitry 16 can adjust display brightness for display 14 or can take other suitable action. [Chen para 0023]

Regarding claim 6 Chen teaches everything above (see claim 1).  In addition Chen teaches wherein the adjusting the brightness of the light further comprises: 
referencing a lookup table that is accessible to the device, the lookup table including: a first data field that includes one or more values of color of light, and a second data field that includes one or more values of brightness of light, wherein each value of brightness of light of the second data field corresponds to at least one value of color of light of the first data field using a correspondence between a color of light in the display control circuitry 30 may use a look-up table (LUT) that is stored in device 10 to determine ambient-adapted white point 60′ based on ambient light color 62. [Chen para 0056] display control circuitry 30 may determine an ambient-adapted white point 60′ based on the ambient light color 62 measured in step 200. This may include, for example, applying an equation, look-up table (e.g., a 1D LUT, a 3D LUT, or other suitable LUT), or other mapping method using ambient light color 62 to determine an ambient-adapted white point 60′ that more closely matches ambient light color 62. in some scenarios, the ambient-adapted white point 60′ may have a color that matches ambient light color 62. In other scenarios, the ambient-adapted white point 60′ may be a color between default white point 60 and ambient light color 62 (e.g., in CIELAB color space or other suitable color space). [Chen para 0073]; and 

Regarding claim 14 Chen teaches everything above (see claim 1).  In addition Chen teaches wherein the adjusting the color of the light emitted from the display and the adjusting the brightness of the light emitted from the display are implemented as a transition between (i) the initial color of the light emitted from the display prior to the adjusting and 
(ii) the target color of the light and between (i) the initial brightness of the light emitted from the display prior to the adjusting and (ii) the target brightness of the light, wherein the transition occurs over a predetermined period of time. Display control circuitry 30 may gather ambient light sensor data from color ambient light sensor 20 to adaptively determine how to adjust display light and display colors based on ambient lighting conditions. If desired, display control circuitry 30 may control display 14 using other information such as time information from a clock, [Chen para 037]

Regarding claim 15 Chen teaches everything above (see claim 1).  In addition Chen teaches wherein the method further comprises triggering a device state in accordance with a determination that the measured brightness of the light satisfies a first threshold brightness value, When a user's vision is assumed to be completely adapted to display light without adapting to ambient light from surrounding light sources (e.g., when a user is viewing display 14 in a dark room), the adaptation factor may be equal to one [Chen para 0055]

Regarding claim 16 Chen teaches everything above (see claim 1).  In addition Chen teaches wherein the device state disables the display or displays predetermined information on the display. During the operations of step 200, display control circuitry 30 may determine whether the ambient light color is within a predetermined acceptable range of colors. [Chen para 0072]


Regarding claim 22 Chen teaches everything above (see claim 1).  In addition Chen teaches wherein the method further comprises: 
A user can control the operation of device 10 by supplying commands through input-output devices 12 and may receive status information and other output from device 10 using the output resources of input-output devices 12. [Chen para 0020]
responsive to determining that the user is engaged with the device, triggering a first state of the device, the first state of the device associated with a first brightness of the light emitted from the display of the device, wherein the first brightness exceeds the target brightness Display control circuitry 30 may use an adaptation factor ranging from 0 to 1 to determine how heavily the display light should be weighted relative to other ambient light sources when determining ambient-adapted white point 60′. When a user's vision is assumed to be completely adapted to display light without adapting to ambient light from surrounding light sources (e.g., when a user is viewing display 14 in a dark room), the adaptation factor may be equal to one. Conversely, when a user's vision is assumed to be completely adapted to the surrounding ambient light without adapting to the display light, the adaptation factor may be equal to zero. Adaptation factors between 0 and 1 may indicate that the user's vision is adapting to a mix of display light and other ambient light sources. [Chen para 0055]; and 
responsive to determining that the user is not engaged with the device, triggering the device to emit the light at the target brightness. when ambient light sensor 20 is covered by a user's hand or a red shirt, ambient light sensor 20 may produce ambient light data 62 with chromaticity coordinates below black body curve 58. [Chen para 00636]
display control circuitry 30 of FIG. 3 may control the white point and color cast of display 14 based on the color (and intensity, if desired) of ambient light. This may include, for example, adaptively adjusting the white point of display 14 to have a color that more closely matches the color of ambient light. [Chen para 0040]


Regarding claim 30 Chen teaches a device comprising: one or more processors; 
a display display 14 [Chen para 0041]; 
one or more sensors that detect light in an environment surrounding the device ambient light sensor 20 [Chen para 0052]; 
and a memory that stores instructions that, when executed by the one or more processors, The storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive),  … The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, application specific integrated circuits, etc. [Chen para 0019] cause the one or more processors to: 
Color Ambient light sensors 20 may be used to make measurements of ambient light color (e.g., color coordinates, correlated color temperature, or other color parameters representing ambient light color). [Chen para 0022];
determine, based on the light detected by the one or more sensors, a measured brightness of the light Ambient light sensors 20 may be used to make ambient light intensity (brightness) measurements. Ambient light intensity measurements, which may sometimes be referred to as ambient light luminance measurements, may be used by device 10 to adjust display brightness (as an example). [Chen para 0024],
adjust a color of light emitted by the display from (i) an initial color of light emitted by the display prior to the adjusting to (ii) a target color of the light that matches the measured color of the light if it is determined during step 200 that the ambient light color is not within the acceptable range of colors, display control circuitry 30 may process the ambient light sensor data using the operations of step 204. At step 204, display control circuitry 30 may adjust the measured ambient light color 62 to an acceptable ambient light color 62′. [Chen para 0074]; and 
adjust a brightness of light emitted by the display from (i) an initial brightness of light emitted by the display prior to the adjusting to (ii) a target brightness of the light that matches the measured brightness of the light Display control circuitry 30 may adjust the operation of display 14 based on the color and intensity of ambient light. …, adjusting the white point of display 14 based on the color and/or brightness of ambient light measured by ambient light sensor 20. [Chen para 0038] At step 206, display control circuitry 30 may determine an ambient-adapted white point 60′ based on the adjusted ambient light color 62′ determined in step 204. This may include, for example, applying an equation, look-up table, or other mapping method using adjusted ambient light color 62′ to determine an ambient-adapted white point 60′ that more closely matches adjusted ambient light color 62′. In some scenarios, the ambient-adapted white point 60′ may have a color that matches adjusted ambient light color 62′ [Chen para 0075]


Regarding claim 31 Chen teaches everything above (see claim 30).  In addition, Chen teaches wherein the one or more sensors include a red- green-blue color sensor that is configured to detect the color of the light, and an ambient light sensor that is configured to detect the brightness of the light. Ambient light sensors 20 may be used to make ambient light intensity (brightness) measurements. Ambient light intensity measurements, which may sometimes be referred to as ambient light luminance measurements, may be used by device 10 to adjust display brightness (as an example). Ambient light sensors 20 may be used to make measurements of ambient light color … (e.g., a set of red, green, and blue sensor output values may be converted into color chromaticity coordinates and/or may be processed to produce an associated correlated color temperature, etc.). [Chen para 0024]

The storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive),  … The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, application specific integrated circuits, etc. [Chen para 0019] to: 
determine whether a user is engaged with the device A user can control the operation of device 10 by supplying commands through input-output devices 12 and may receive status information and other output from device 10 using the output resources of input-output devices 12. [Chen para 0020]; 
responsive to determining that the user is engaged with the device, triggering a first state of the device, the first state of the device associated with a first brightness of the light emitted from the display of the device, wherein the first brightness exceeds the target brightness Display control circuitry 30 may use an adaptation factor ranging from 0 to 1 to determine how heavily the display light should be weighted relative to other ambient light sources when determining ambient-adapted white point 60′. When a user's vision is assumed to be completely adapted to display light without adapting to ambient light from surrounding light sources (e.g., when a user is viewing display 14 in a dark room), the adaptation factor may be equal to one. Conversely, when a user's vision is assumed to be completely adapted to the surrounding ambient light without adapting to the display light, the adaptation factor may be equal to zero. Adaptation factors between 0 and 1 may indicate that the user's vision is adapting to a mix of display light and other ambient light sources. [Chen para 0055]; and 
responsive to determining that the user is not engaged with the device, triggering the device to emit the light at the target brightness when ambient light sensor 20 is covered by a user's hand or a red shirt, ambient light sensor 20 may produce ambient light data 62 with chromaticity coordinates below black body curve 58. [Chen para 00636]


Regarding claim 34 Chen teaches a non-transitory computer-readable storage medium encoded with instructions that, when executed by one or more processors of a computing device, cause the one or more processors to The storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive),  … The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, application specific integrated circuits, etc. [Chen para 0019]: 
determine, based on light detected by one or more sensors of the computing device, a measured color of the light Ambient light sensors 20 may be used to make measurements of ambient light color (e.g., color coordinates, correlated color temperature, or other color parameters representing ambient light color). [Chen para 0022]; 
determine, based on the light detected by the one or more sensors, a measured brightness of the light Ambient light sensors 20 may be used to make ambient light intensity (brightness) measurements. Ambient light intensity measurements, which may sometimes be referred to as ambient light luminance measurements, may be used by device 10 to adjust display brightness (as an example). [Chen para 0024], 
adjust a color of light emitted by a display of the computing device from (i) an initial color of light emitted by the display prior to the adjusting to (ii) a target color of light that matches the measured color of the light if it is determined during step 200 that the ambient light color is not within the acceptable range of colors, display control circuitry 30 may process the ambient light sensor data using the operations of step 204. At step 204, display control circuitry 30 may adjust the measured ambient light color 62 to an acceptable ambient light color 62′. [Chen para 0074]  and 
adjust a brightness of light emitted by the display from (i) an initial brightness of light emitted by the display prior to the adjusting to (ii) a target brightness of light that matches the measured brightness of the light Display control circuitry 30 may adjust the operation of display 14 based on the color and intensity of ambient light. …, adjusting the white point of display 14 based on the color and/or brightness of ambient light measured by ambient light sensor 20. [Chen para 0038] At step 206, display control circuitry 30 may determine an ambient-adapted white point 60′ based on the adjusted ambient light color 62′ determined in step 204. This may include, for example, applying an equation, look-up table, or other mapping method using adjusted ambient light color 62′ to determine an ambient-adapted white point 60′ that more closely matches adjusted ambient light color 62′. In some scenarios, the ambient-adapted white point 60′ may have a color that matches adjusted ambient light color 62′ [Chen para 0075]

Regarding claim 35 Chen teaches everything above (see claim 34).  In addition, Chen teaches wherein the one or more sensors include a red-green-blue color sensor that is configured to detect the color of the light, and an ambient light sensor that is configured to detect the brightness of the light Ambient light sensors 20 may be used to make ambient light intensity (brightness) measurements. Ambient light intensity measurements, which may sometimes be referred to as ambient light luminance measurements, may be used by device 10 to adjust display brightness (as an example). Ambient light sensors 20 may be used to make measurements of ambient light color … (e.g., a set of red, green, and blue sensor output values may be converted into color chromaticity coordinates and/or may be processed to produce an associated correlated color temperature, etc.). [Chen para 0024]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in further view of Kim et al., US Patent Application (20170085764), hereinafter “Kim”.

Regarding claim 23 Chen teaches everything above (see claim 1).  In addition, Chen does not teach but Kim teaches wherein the engagement with the device FIG. 1a, mobile terminal 100 [Kim para 0044] includes: 
a vocal interaction, received through a microphone of the device, Input unit 120 includes a … microphone 122, which is one type of audio input device for inputting an audio signal, [Kim para 0046]
a touch interaction, received through the display of the device, wherein the display is a touch sensitive display, the sensing unit 140 can alternatively or additionally include other types of sensors or devices, such as a touch sensor, [Kim para 0048]
Mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities. Typical examples of a network entity include a base station, an external mobile terminal, a server, and the like … Examples of wireless signals transmitted and/or received via mobile communication module 112 include audio call signals, video (telephony) call signals, or various formats of data to support communication of text and multimedia messages. [Kim para 0056]

Chen discloses an electronic device may be provided with a display, display control circuitry that operates the display, and a color ambient light sensor that gathers ambient light information. Display color cast may be adjusted based on the ambient light information. When the color of ambient light is within an acceptable range of colors, the color cast of the display may be adjusted to more closely match the color of ambient light. When the color of ambient light is outside of the acceptable range of colors, display control circuitry may determine an adjusted ambient light color that is within the acceptable range. The adjusted ambient light color may have the same color temperature as the measured ambient light color. After determining an adjusted ambient light color that is within the acceptable range, the color cast of the display may be adjusted to more closely match the adjusted ambient light color.
Kim discloses a dual camera module equipped in a mobile terminal. The dual camera module includes a first camera module having a first focal length and a first field 
Prior to the effective date on the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen and Kim.  Kim improves Chen device by allowing multiple user inputs and methods of interaction with the device allowing the user more control of the device and responses of the device.

Regarding claim 26 Chen teaches everything above (see claim 1).  In addition, Chen does not teach but Kim teaches the method further comprising:
displaying a media file on the display Image and video input can be obtained using one or more cameras 121. Such cameras 121 can process image frames of still pictures or video obtained by image sensors in a video or image capture mode. The processed image frames can be displayed on display unit 151 or stored in memory 170 [Kim para 0064]; 
determining a type of the media file Data (for example, audio, video, image, and the like) can be obtained by the input unit 120 and can be analyzed and processed by controller 180 according to device parameters, user commands, and combinations thereof. [Kim para 0046] First camera 121a can process image frames such as still or moving images obtained by the image sensor in a capture mode or a video call mode. The processed image frames can then be displayed on display unit 151 or stored in memory 170. [Kim para 0116]; 
Kim does not each but Chen teaches responsive to determining that the type of the media file is a digital image, displaying the digital image at a brightness that satisfies a first threshold brightness; and responsive to determining that the type of the media file is a digital video, displaying the digital video at a brightness that satisfies a second threshold brightness the detectors in ambient light sensor 20 may be provided with color filters of different respective colors. Information from the detectors may be used to measure the total amount of ambient light that is present in the vicinity of device 10. For example, the ambient light sensor may be used to determine whether device 10 is in a dark or bright environment. Based on this information, control circuitry 16 can adjust display brightness for display 14 or can take other suitable action. [Chen para 0023].

Regarding claim 33 Chen teaches everything above (see claim 30).  In addition, Chen teaches wherein the instructions further cause the one or more processors to The storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive),  … The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, application specific integrated circuits, etc. [Chen para 0019]: 
	responsive to determining that the type of the media file is a digital image, causing the display to emit light at a brightness that satisfies a first threshold brightness; and responsive to determining that the type of the media file is a digital video, causing the display to emit light at a brightness that satisfies a second threshold brightness the detectors in ambient light sensor 20 may be provided with color filters of different respective colors. Information from the detectors may be used to measure the total amount of ambient light that is present in the vicinity of device 10. For example, the ambient light sensor may be used to determine whether device 10 is in a dark or bright environment. Based on this information, control circuitry 16 can adjust display brightness for display 14 or can take other suitable action. [Chen para 0023].
Chen does not explicitly teach but Kim teaches output, for display by the display, a media file; Image and video input can be obtained using one or more cameras 121. Such cameras 121 can process image frames of still pictures or video obtained by image sensors in a video or image capture mode. The processed image frames can be displayed on display unit 151 or stored in memory 170 [Kim para 0064]; and
determine a type of the media file Data (for example, audio, video, image, and the like) can be obtained by the input unit 120 and can be analyzed and processed by controller 180 according to device parameters, user commands, and combinations thereof. [Kim para 0046] First camera 121a can process image frames such as still or moving images obtained by the image sensor in a capture mode or a video call mode. The processed image frames can then be displayed on display unit 151 or stored in memory 170. [Kim para 0116];

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J MICHAUD/Examiner, Art Unit 2694